Blandeord, Justice.
The plaintiffs in error brought their action against defendants to recover damages for breach of a contract in the sale of goods, the plaintiffs claiming damages because defendants refused to take and pay for the goods according to the contract between the parties. This count of the declaration was demurred to because no time was alleged when the breach occurred. The plaintiffs amended their declaration in this respect, and on the trial of the case, the proofs submitted in behalf of the plaintiffs failed to show a breach, as alleged in the amended declaration; or any damages which they sustained. The jury found for the defendants. The plaintiffs moved for a new trial, *426which the court refused, and this refusal is assigned as error. In order to have authorized the plaintiffs to recover nominal damages, they must show the contract as alleged, and a breach of the same as they set it forth in their declaration ; and to authorize a further recovery, they must prove the damage which they have sustained. In a case like the present, the measure of damages is the difference between the price agreed to be paid for the goods and the market value of the goods, when the breach occurred ; no proof was submitted by plaintiffs to show this. The proofs submitted failed to show satisfactorily when the breach of the contract, if any, occurred. Under such circumstances, the jury were authorized to find the verdict which they did in this case. The proof must be as satisfactory; to authorize a recovery of nominal damages, as any other damages.
There was no abuse of discretion by the court in refusing the new trial.
Judgment affirmed.